RENDERED: APRIL 2, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                        Court of Appeals

                           NO. 2020-CA-1514-WC


RICKEY JACKSON                                                 APPELLANT



                PETITION FOR REVIEW OF A DECISION
v.            OF THE WORKERS’ COMPENSATION BOARD
                      ACTION NO. WC-19-95750



PHOENIX TRANSPORTATION, INC.;
HONORABLE W. GREG HARVEY, ADMINISTRATIVE
LAW JUDGE; and WORKERS’ COMPENSATION
BOARD                                                          APPELLEES



                                 OPINION
                                AFFIRMING

                                ** ** ** ** **


BEFORE: GOODWINE, KRAMER, AND MAZE, JUDGES.

KRAMER, JUDGE: Rickey Jackson appeals from a decision of the Workers’

Compensation Board (“Board”) affirming an order of an Administrative Law

Judge (“ALJ”) rendered August 24, 2020. The ALJ determined Jackson is
permanently disabled due to a January 23, 2019 injury he sustained during his

employment with appellee Phoenix Transportation, Inc.; but, that his disability

benefits were subject to and thus limited by the latest version of KRS1 342.730(4).

Jackson’s appeal before this Court only concerns the constitutionality of KRS

342.730(4) and, specifically, whether that provision improperly discriminates

based upon age and thus violates the 14th Amendment of the United States

Constitution and Sections 1, 2, and 3 of the Kentucky Constitution. Upon review,

we affirm.2

                We are cognizant of the strong presumption of constitutionality

afforded to legislative acts. Keith v. Hopple Plastics, 178 S.W.3d 463, 468 (Ky.

2005), overruled on other grounds by Parker v. Webster County Coal, LLC (Dotiki

Mine), 529 S.W.3d 759 (Ky. 2017). When a statutory provision results in disparate

treatment, we must consider the 14th Amendment of the United States Constitution


1
    Kentucky Revised Statute.
2
  Our analysis here largely duplicates our prior analysis of exactly this same question, as set forth
in Mullins v. Publishers Printing Co., No. 2018-CA-000644-WC, 2020 WL 3605844 at *3-4
(Ky. App. Jun. 26, 2020). We are cognizant of Kentucky Rule of Civil Procedure (CR)
76.28(4)(c). However, the reasoning of that opinion soundly and persuasively applies the law;
furthermore, over the course of several other unpublished decisions, this Court has repeatedly
upheld the constitutionality of this latest version of KRS 342.730(4), particularly with respect to
whether it violates principles of equal protection based upon age. See, e.g., Flynn v. Buyers
Paradise Furniture, Inc., No. 2020-CA-000201-WC, 2020 WL 5083424 (Ky. App. Aug. 28,
2020); Darnell v. Dairy, No. 2020-CA-000451-WC, 2020 WL 4507352 (Ky. App. Jul. 10,
2020); Massey v. Paccar, No. 2020-CA-000440-WC, 2020 WL 3401145 (Ky. App. Jun. 19,
2020); Donathan v. Town and Country Food Mart, No. 2018-CA-001371-WC, 2019 WL
6998653 (Ky. App. Dec. 20, 2019). Because a contrary ruling from the Kentucky Supreme
Court has not been forthcoming, we decline to reverse our position here.

                                                -2-
and Sections 1, 2, and 3 of the Kentucky Constitution. The goal of these

constitutional provisions “is to keep governmental decision makers from treating

differently persons who are in all relevant respects alike while recognizing that

nearly all legislation differentiates in some manner between different classes of

persons.” Parker, 529 S.W.3d at 767 (internal quotation marks and brackets

omitted) (quoting Vision Mining, Inc. v. Gardner, 364 S.W.3d 455, 465 (Ky.

2011)).

             In determining the constitutionality of a statute, courts apply three

different scrutiny levels – strict, intermediate, and rational basis. Id. The scrutiny

level applied depends on the classifications made in the statute and the interests

affected. Id. Strict or intermediate scrutiny applies if a statute makes a

classification because of a suspect or quasi-suspect class. Id. If the statute merely

affects social or economic policy, it is subject to the rational basis test. Id.

“Workers’ compensation statutes concern matters of social and economic policy.

As a result, such a statute is not subject to strict or [intermediate] scrutiny and

therefore must be upheld if a ‘rational basis’ or ‘substantial and justifiable reason’

supports the classifications that it creates.” Id. (internal quotation marks omitted).

The Court will uphold a statute if it passes the rational basis test, which requires a

“rational basis” or “substantial and justifiable reason” supporting the classifications

created. “Proving the absence of a rational basis or of a substantial and justifiable


                                           -3-
reason for a statutory provision is a steep burden; however, it is not an

insurmountable one.” Id. (citation omitted). Jackson argues that KRS 342.730(4)

is unconstitutional because of a discrimination between older and younger injured

workers.

             The Supreme Court made it clear that Parker addresses “the equal

protection problem with KRS 342.730(4) . . . that . . . treats injured older workers

who qualify for normal old-age Social Security retirement benefits differently than

it treats injured older workers who do not qualify.” Id. at 768. Before saying so,

however, the Court said the parties had argued the wrong question. Their focus

was “on the perceived discrimination between injured older workers and injured

younger workers.” Id. at 767. The Court then held:

             The rational bases for treating younger and older workers
             differently is: (1) it prevents duplication of benefits; and
             (2) it results in savings for the workers’ compensation
             system. Undoubtedly, both of these are rational bases for
             treating those who, based on their age, have qualified for
             normal Social Security retirement benefits differently
             from those who, based on their age, have yet to do so.
Id. at 767-68. Although this is dicta because that specific issue was not before the

Court in Parker, it is consistent with this Court’s analysis of the issue which now is

squarely before it.

             The newly enacted KRS 342.730(4) states “all income benefits . . .

shall terminate as of the date upon which the employee reaches age seventy (70) or


                                         -4-
four (4) years after the employee’s injury or last exposure, whichever last occurs.”

Jackson argues that the new version continues to result in disparate treatment and

asserts that the statute’s new version neither saves money nor prevents duplication

of benefits. We cannot agree.

             “In considering an equal protection challenge, a court does not engage

in accounting of debits and credits; rather the court must examine whether

similarly situated individuals have been treated differently . . . and, if so, whether

or not such treatment is rationally related to a legitimate state interest.” Parker,
529 S.W.3d at 769 (quoting Vision Mining, 364 S.W.3d at 474 (internal quotation

marks omitted; original capitalization restored)).

             Applying the rational basis test, we conclude that this version of the

statute is constitutional. The legislature enacted this version in response to Parker,

and we are cognizant of the strong presumption of constitutionality afforded to

legislative acts. Keith, 178 S.W.3d at 468. Accordingly, we hold the statute, as

enacted, does not treat similarly situated persons differently. The statute allows for

the benefits to terminate upon reaching the age of 70, or four years after the

employee’s injury, whichever occurs last. It cannot be disputed that the provision

rationally relates to a cost savings for the workers’ compensation system. It places

a limit on the amount of benefits every person is awarded, not just a select group of

individuals. Here, to the extent there is disparate treatment between younger and


                                          -5-
older workers, that disparate treatment is rationally related to the cost savings

provision.

             Considering the foregoing, we AFFIRM.



             ALL CONCUR.



 BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEES:

 Danny E. Darnall                           No brief filed.
 Elizabethtown, Kentucky




                                          -6-